UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
ALAN WADE JOHNSON,                        )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                 Civil Action No. 15-1678 (BAH)
                                          )
BUREAU OF ALCOHOL, TOBACCO,               )
FIREARMS AND EXPLOSIVES, et al.,          )
                                          )
                  Defendants.             )
_________________________________________ )


                                 MEMORANDUM OPINION


       On February 22, 2016, the defendants filed a motion for summary judgment. Defs.’ Mot.

Summ. J., ECF No. 10. The Court advised the plaintiff of his obligations under the Federal

Rules of Civil Procedure and the local rules of this Court to respond to the motion, and

specifically warned the plaintiff that, if he did not respond to the defendants’ motion by March

31, 2016, the Court may treat the motion as conceded. Order, ECF No. 11. The plaintiff

subsequently moved for appointment of counsel, Pl.’s Mot. Appoint Counsel, ECF No. 12,

which motion was denied, while at the same time, the Court extended the plaintiff’s deadline to

respond to the pending summary judgment motion until May 6, 2016, Order, ECF No. 13. To

date, however, the plaintiff has neither filed an opposition to the motion and nor requested more

time to do so.




                                                1
       Rather than granting the defendants’ motion as conceded, the Court instead will deny

their motion without prejudice and dismiss the complaint without prejudice. If the plaintiff

chooses to proceed with this case, he may file a motion to reopen it.

       An Order is issued separately.



                                                     /s/   Beryl A. Howell
                                                     BERYL A. HOWELL
                                                     United States District Judge
DATE: May 31, 2016




                                                2